J-S69010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JAFFET MARTINEZ

                        Appellant                  No. 2522 EDA 2013


                Appeal from the PCRA Order July 23, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0008323-2010;
                         MC-51-CR-0019074-2010


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and STABILE, J.

JUDGMENT ORDER BY GANTMAN, P.J.:              FILED NOVEMBER 24, 2014

     Appellant, Jaffet Martinez, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On February 7, 2011, Appellant entered a negotiated guilty

plea to aggravated assault by vehicle while driving under the influence,

driving under the influence, and recklessly endangering another person. The

court sentenced Appellant on March 14, 2011, to an aggregate term of forty-

eight (48) hours to six (6) months’ imprisonment, plus three and one-half

(3½) years’ probation. Appellant did not seek direct review. Appellant filed

a counseled PCRA petition on August 24, 2012, and filed an amended PCRA

petition later that day. On May 14, 2013, the court issued Pa.R.Crim.P. 907
J-S69010-14


notice; Appellant did not respond.     The court dismissed Appellant’s PCRA

petition as untimely on July 23, 2013.      Appellant timely filed a notice of

appeal on August 18, 2013.          On August 21, 2013, the court ordered

Appellant to file a Rule 1925(b) statement, and Appellant complied.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013).                  A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

PCRA’s timeliness provisions allow for very limited circumstances under

which the late filing of a petition will be excused; and a petitioner asserting a

timeliness exception must file a petition within 60 days of the date the claim

could have been presented.      See 42 Pa.C.S.A. § 9545(b)(1), (b)(2).       The

60-day rule is strictly enforced.   Commonwealth v. Vega, 754 A.2d 714

(Pa.Super. 2000). Instantly, Appellant’s judgment of sentence became final

on April 13, 2011, upon expiration of the time to file a notice of appeal with

this Court.   See Pa.R.A.P. 903(a).    Appellant filed the current petition on

August 24, 2012, more than one year after his judgment of sentence

became final, which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1).

Appellant now attempts to invoke the “new constitutional right” exception to

the PCRA’s time restrictions under Section 9545(b)(1)(iii), claiming Padilla


                                      -2-
J-S69010-14


v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010) set

forth a new constitutional right, held to apply retroactively.1 Nevertheless,

the Supreme Court announced Padilla on March 31, 2010. Consequently,

Appellant cannot demonstrate that Padilla set forth a “new” constitutional

right recognized by the Supreme Court after the time period provided in

Section 9545; and similarly cannot establish compliance with the statutory

60-day rule.      See 42 Pa.C.S.A. § 9545(b)(1)(iii), (b)(2).      Moreover, in

Chaidez v. U.S., ___ U.S. ___, 133 S.Ct. 1103, 185 L.Ed.2d 149 (2013),

the Supreme Court expressly held that Padilla does not apply retroactively

to collateral review cases.       Thus, the court properly dismissed Appellant’s

petition.2

       Order affirmed.




____________________________________________


1
  In Padilla, the Supreme Court held that counsel has an affirmative duty to
inform a defendant of the deportation consequences of his guilty plea. Id.
2
  Appellant also attempts to establish the “new facts” exception, claiming
Appellant did not know he could be deported until immigration initiated
removal proceedings. The record belies Appellant’s claim, as the written
guilty plea colloquy explained the risk of deportation. Further, Appellant
could have discovered the risk of deportation sooner with the exercise of due
diligence. See 42 Pa.C.S.A. § 9545(b)(1)(ii).



                                           -3-
J-S69010-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2014




                          -4-